Title: To James Madison from George Davis, 30 May 1806 (Abstract)
From: Davis, George
To: Madison, James


                    § From George Davis. 30 May 1806, Tunis. “On the 30th. Mr. Devoize, the French consul, concluded the contract, for the liberation of the slaves of St. Pierre’s, 100,000 Spanish dollars.
                    “It thus far concerns the government that the claim of William Eaton, esquire, for 17,000 piasters of Tunis, paid for the ransom of one of His Sardinian majesty’s subjects, will be brought to an issue. In the instructions left me by Mr. Eaton, I am directed to place that demand to the account of the United States. I have done so and as its representative, presented my claim to the agents concerned in the purchase. Was I acting as the private agent of Mr. Eaton, it certainly would be perverting his views and intentions, by adhereing to the laws of Barbary, which authorize me to hold the ransomed, as a slave; but as that of a christian government, it would be disgracing my country, and can only tend to destroy that respectable footing I at present hold among my colleagues. No exertions will be wanting to procure the reimbursement. When I am satisfied my hopes are groundless, I trust the Government will acquiesce in the propriety of my making a virtue of necessity in abandoning the claim.”
                